Com
DETAILED ACTION
This is in response to application filed on March 12th, 2020 in which claims 1-4 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/12/2020 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Clarification is needed in Fig. 1 that the top reference numeral 23 should be pointing more similarly to where the bottom reference numeral 23 is pointing instead of pointing to where reference numeral 40 for the servo motor is pointing
Specification
The disclosure is objected to because of the following informalities: 
[0031] “third pulley 44” should read “third pulley 43”
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim 1 Lines 8-9 “wire fed from the spool being spirally wound on an outer periphery of the core wire moving in the axial direction by revolution of the spool” is interpreted as “wire fed from the spool being spirally wound on an outer periphery of the core wire by 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (USPN 3393503).
Regarding Claim 1, Lucas teaches a wire stranding apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however see Figs. 1 and 2; Col. 1 Line 33 "cable-stranding machine"), comprising:
a core wire moving mechanism (12, 14) configured to move a core wire in an axial direction (see Fig. 1; Col. 2 Lines 31-35 "cable 30 passes around the capstan drums 12 and 14; and the rotation of these drums advances the cable 30 axially at a controlled speed which depends upon the speed of the motor 22 and the adjustment of the variable speed transmission 20"; Lucas teaches the drums which meets the structural limitations in the claims and performs the functions as recited such as being capable of  moving the core wire in a direction especially in light of the recitations; examiner further notes that though Fig. 1 seems to indicate cable 30 as the “finished” product, the disclosure in the specification seems to indicate it as the core wire; nevertheless, there is a core wire),
a spool (44) configured to feed a wound wire by rotation (see Fig. 1; Col. 2 Lines 35-36 "wire strands for the cable 30 are supplied from stranders 32, 34, and 36"; as for rotation--Col. 2 Lines 49-50 “each of the stranders 32, 34, and 36 …supports…bobbin holders 42”; Col. 2 Lines 59-60 “bobbin 44 on the bobbin holder 42 supplies wire to the cable”; Col. 2 Line 63 “orbital speed of the bobbin 44”; Lucas teaches the spool(s) which meets the structural limitations in the claims and performs the functions as recited such as being capable of  feeding a wound wire via rotation especially in light of the recitations);
a revolving mechanism (40) configured to revolve the spool about the core wire (see Fig. 1; Col. 2 Lines 49-51 "each of the strands 32, 34, and 36 includes a frame 40 which supports a plurality of bobbin holders 42 at angularly spaced locations around the cable 30"; Col. 2 Lines 56-59 "frame 40 rotates about an axis substantially coincident with the axis of the cable 30 and that the bobbin holders 42 have orbital movement around the cable 30"; Lucas teaches the frame which meets the structural limitations in the claims and performs the functions as recited such as being capable of revolving as recited especially in light of the recitations, where revolution is the orbital motion around another object);
a rotation driving mechanism (22) configured to feed the wire by rotating the spool (see Fig. 1; Col. 3 Lines 7-8, 10-11 “since stranders 32, 34, and 36 are driven from the same motor 22…orbital speed of the bobbins 44 remain in constant coordinated relation with one another”; Col. 3 Lines 54-56 "by increasing the speed of the motor 22, the axial speed of the cable 30 and the rotary speed of the frames 40, both increase"; Lucas teaches the motor 22 which meets the structural limitations in the claims and performs the functions as recited such as being capable of rotating the spool to feed the wire especially in light of the aforementioned recitations, and especially as 22 affects 40 and 40 affects spool rotation on 44-- to clarify, 40 affects spool rotation on 44 in that, with 40 providing orbit for 42/44, and the wires on 44 are attached to an advancing cable, the wires on 44 are “pulled off” of 44, therefore rotating the 44 spool on its own axis, where rotation is spinning motion about the object’s own axis),
the wire fed from the spool being spirally wound on an outer periphery of the core wire moving in the axial direction by revolution of the spool (it was previously established that the core wire moves in the axial direction and that the revolution of the spool feeds the wire; as for spirally wound-- Col. 2 Lines 45-48 “stranders 32, 34, and 36 are …representative of successive sections of wire stranding equipment for applying layers of wire to a cable”; Col. 2 Lines 58-61 “bobbin holders 42 have orbital movement around the cable 30.  A bobbin 44 on the bobbin holder 42 supplies wire to the cable as the cable is advanced through the frame 40”; inasmuch as the bobbin 44 orbitally supplies wire to an advancing cable, the wire is spirally wound),
a control device including a wire speed obtaining unit (50) configured to obtain a speed of the wire to be wound on the core wire (see Fig. 2 illustrating an overall control device; Col. 3 Lines 12-14 "tachometer generator 50 operatively connected with at least one of the bobbins 44 in at least one of the stranders 32, 34, and 36"; Col. 3 Lines 30-31 "output of the tachometer generator 50 corresponds to the speed of rotation of the bobbin 44"; Col. 4 Lines 8-10 "speed of the motor 22 can be regulated by the relative outputs of the tachometer generators 50 and 70 so as to change the motor speed 22"; Lucas teaches the control device and wire speed obtaining unit which meets the structural limitations in the claims and performs the functions as recited such as being capable of obtaining wire speed especially in light of the recitations) and
a rotation driving mechanism control unit (76) configured to control the rotation driving mechanism (22) such that the speed of the wire obtained by the wire speed obtaining unit (50) has a predetermined value (see Fig. 2; Col. 4 Lines 5-8 "integrating circuit 76 which controls …rectifier 78, connected with…main drive motor…22"; where it was previously established that 22 affects the feeding of wire of 44 and therefore wire speed; as such, 76 affecting 22 affects wire speed; where the wire speed obtaining unit value is predetermined in that the motor speed therefore predetermines the wire speed and therefore the speed of the tachometer/unit; as such, 76 affects the predetermined value).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (USPN 3393503).
Regarding Claim 4, Lucas teaches a method for manufacturing a stranded wire (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02) as such, see Figs. 1 and 2; Col. 1 Line 33 "cable-stranding machine" teaching structure for the method, similarly as follows); 
a winding step of spirally winding a wire fed by rotation of a spool around a core wire by revolving the spool having the wire wound thereon about the core wire moving in an axial direction (for core wire moving axially--see Fig. 1; Col. 2 Lines 31-35 "cable 30 passes around the capstan drums 12 and 14; and the rotation of these drums advances the cable 30 axially at a controlled speed which depends upon the speed of the motor 22 and the adjustment of the variable speed transmission 20"; examiner further notes that though Fig. 1 seems to indicate cable 30 as the “finished” product, the disclosure in the specification seems to indicate it as the core wire; nevertheless, there is a core wire; for wire fed around a core wire--see Fig. 1; Col. 2 Lines 35-36 "wire strands for the cable 30 are supplied from stranders 32, 34, and 36"; for rotation of wire spool--Col. 2 Lines 49-50 “each of the stranders 32, 34, and 36 …supports…bobbin holders 42”; Col. 2 Lines 59-60 “bobbin 44 on the bobbin holder 42 supplies wire to the cable”; Col. 2 Line 63 “orbital speed of the bobbin 44”; see Fig. 1; Col. 3 Lines 7-8, 10-11 “since stranders 32, 34, and 36 are driven from the same motor 22…orbital speed of the bobbins 44 remain in constant coordinated relation with one another”; Col. 3 Lines 54-56 "by increasing the speed of the motor 22, the axial speed of the cable 30 and the rotary speed of the frames 40, both increase"; especially as 22 affects 40 and 40 affects spool rotation on 44-- to clarify, 40 affects spool rotation on 44 in that, with 40 providing orbit for 42/44, and the wires on 44 are attached to an advancing cable, the wires on 44 are “pulled off” of 44, therefore rotating the 44 spool on its own axis, where rotation is spinning motion about the object’s own axis; for revolving the spool having wire wound thereon about the core wire--see Fig. 1; Col. 2 Lines 49-51 "each of the strands 32, 34, and 36 includes a frame 40 which supports a plurality of bobbin holders 42 at angularly spaced locations around the cable 30"; Col. 2 Lines 56-59 "frame 40 rotates about an axis substantially coincident with the axis of the cable 30 and that the bobbin holders 42 have orbital movement around the cable 30", where revolution is the orbital motion around another object; for spirally wound--Col. 2 Lines 45-48 “stranders 32, 34, and 36 are …representative of successive sections of wire stranding equipment for applying layers of wire to a cable”; Col. 2 Lines 58-61 “bobbin holders 42 have orbital movement around the cable 30.  A bobbin 44 on the bobbin holder 42 supplies wire to the cable as the cable is advanced through the frame 40”; inasmuch as the bobbin 44 orbitally supplies wire to an advancing cable, the wire is spirally wound; where the sum of these recitations help constitute a winding step), wherein the winding step includes:
obtaining a speed of the wire to be wound on the core wire (see Fig. 2; Col. 3 Lines 12-14 "tachometer generator 50 operatively connected with at least one of the bobbins 44 in at least one of the stranders 32, 34, and 36"; Col. 3 Lines 30-31 "output of the tachometer generator 50 corresponds to the speed of rotation of the bobbin 44"; Col. 4 Lines 8-10 "speed of the motor 22 can be regulated by the relative outputs of the tachometer generators 50 and 70 so as to change the motor speed 22") and
controlling the rotation of the spool such that the obtained speed of the wire has a predetermined value (see Fig. 2; Col. 4 Lines 5-8 "integrating circuit 76 which controls …rectifier 78, connected with…main drive motor…22"; where it was previously established that 22 affects the feeding of wire of 44 and therefore wire speed; as such, 76 affecting 22 affects wire speed; where the wire speed obtaining unit value is predetermined in that the motor speed therefore predetermines the wire speed and therefore the speed of the tachometer/unit; as such, 76 affects the predetermined value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (USPN 3393503) in view of Allard (USPN 4320619).
Regarding Claim 2, Lucas teaches a wire stranding apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however see Figs. 1 and 2; Col. 1 Line 33 "cable-stranding machine"), comprising:
a core wire moving mechanism (12, 14) configured to move a core wire in an axial direction (see Fig. 1; Col. 2 Lines 31-35 "cable 30 passes around the capstan drums 12 and 14; and the rotation of these drums advances the cable 30 axially at a controlled speed which depends upon the speed of the motor 22 and the adjustment of the variable speed transmission 20"; Lucas teaches the drums which meets the structural limitations in the claims and performs the functions as recited such as being capable of  moving the core wire in a direction especially in light of the recitations; examiner further notes that though Fig. 1 seems to indicate cable 30 as the “finished” product, the disclosure in the specification seems to indicate it as the core wire; nevertheless, there is a core wire),
a spool (44) configured to feed a wound wire by rotation (see Fig. 1; Col. 2 Lines 35-36 "wire strands for the cable 30 are supplied from stranders 32, 34, and 36"; as for rotation--Col. 2 Lines 49-50 “each of the stranders 32, 34, and 36 …supports…bobbin holders 42”; Col. 2 Lines 59-60 “bobbin 44 on the bobbin holder 42 supplies wire to the cable”; Col. 2 Line 63 “orbital speed of the bobbin 44”; Lucas teaches the spool(s) which meets the structural limitations in the claims and performs the functions as recited such as being capable of  feeding a wound wire via rotation especially in light of the recitations);
a revolving mechanism (40) configured to revolve the spool about the core wire (see Fig. 1; Col. 2 Lines 49-51 "each of the strands 32, 34, and 36 includes a frame 40 which supports a plurality of bobbin holders 42 at angularly spaced locations around the cable 30"; Col. 2 Lines 56-59 "frame 40 rotates about an axis substantially coincident with the axis of the cable 30 and that the bobbin holders 42 have orbital movement around the cable 30"; Lucas teaches the frame which meets the structural limitations in the claims and performs the functions as recited such as being capable of revolving as recited especially in light of the recitations, where revolution is the orbital motion around another object);
a rotation driving mechanism (22) configured to feed the wire by rotating the spool (see Fig. 1; Col. 3 Lines 7-8, 10-11 “since stranders 32, 34, and 36 are driven from the same motor 22…orbital speed of the bobbins 44 remain in constant coordinated relation with one another”; Col. 3 Lines 54-56 "by increasing the speed of the motor 22, the axial speed of the cable 30 and the rotary speed of the frames 40, both increase"; Lucas teaches the motor 22 which meets the structural limitations in the claims and performs the functions as recited such as being capable of rotating the spool to feed the wire especially in light of the aforementioned recitations, and especially as 22 affects 40 and 40 affects spool rotation on 44-- to clarify, 40 affects spool rotation on 44 in that, with 40 providing orbit for 42/44, and the wires on 44 are attached to an advancing cable, the wires on 44 are “pulled off” of 44, therefore rotating the 44 spool on its own axis, where rotation is spinning motion about the object’s own axis),
the wire fed from the spool being spirally wound on an outer periphery of the core wire moving in the axial direction by revolution of the spool (it was previously established that the core wire moves in the axial direction and that the revolution of the spool feeds the wire; as for spirally wound-- Col. 2 Lines 45-48 “stranders 32, 34, and 36 are …representative of successive sections of wire stranding equipment for applying layers of wire to a cable”; Col. 2 Lines 58-61 “bobbin holders 42 have orbital movement around the cable 30.  A bobbin 44 on the bobbin holder 42 supplies wire to the cable as the cable is advanced through the frame 40”; inasmuch as the bobbin 44 orbitally supplies wire to an advancing cable, the wire is spirally wound),
a control device (see Fig. 2 illustrating an overall control device).

Lucas does not explicitly teach 
the control device including a wire speed obtaining unit configured to obtain a speed of the wire to be wound on the core wire and
a rotation driving mechanism control unit configured to control the rotation driving mechanism such that the speed of the wire obtained by the wire speed obtaining unit has a predetermined value 
while also
further comprising: a speed detection pulley, the wire to be wound on the core wire being routed around the speed detection pulley; and
a rotary encoder configured to detect a rotating speed of the speed detection pulley.

However, Lucas at least suggests a generic wire speed obtaining unit configured to obtain a speed of the wire to be wound on the core wire (Col. 3 Lines 12-14 "tachometer generator 50 operatively connected with at least one of the bobbins 44 in at least one of the stranders 32, 34, and 36"; Col. 3 Lines 30-31 "output of the tachometer generator 50 corresponds to the speed of rotation of the bobbin 44"; Col. 4 Lines 8-10 "speed of the motor 22 can be regulated by the relative outputs of the tachometer generators 50 and 70 so as to change the motor speed 22"; Lucas teaches the control device and wire speed obtaining unit which meets the structural limitations in the claims and performs the functions as recited such as being capable of obtaining wire speed especially in light of the recitations).

Nevertheless, Allard teaches a wire speed obtaining unit (93, 94) configured to obtain a speed of the wire to be wound on the core wire (see Fig. 3; Col. 5 Lines 58-59 "wire line speed is sensed by a wheel 93 coupled to an encoder 94"; Col. 5 Line 55 "wire strand 40"; Allard teaches the wire speed obtaining unit which meets the structural limitations in the claims and performs the functions as recited such as being capable of obtaining wire speed especially in light of the recitations, wherein this wire is for winding on a core wire especially in light of Col. 1 Lines 25-28 “present invention more specifically also relates to an apparatus for delivering cable strand material to a moving core under controlled minimum tension from a cable strand supply positioned co-axially with the core”; Col. 2 Lines 37-38 “Fig. 3 is…view of the wire tension transducer unit”; Col. 5 Lines 44, 56-57 “Fig. 3…results in tension control being imparted to the moving wire product reel 42”; Col. 5 Line 66-Col. 6 Line 1 “in order to feed the individual strands of wire or fiber product to the cabling machine components, any number of the units hereinabove described may be employed”) and
while also
further comprising: a speed detection pulley (93), the wire (40) to be wound on the core wire being routed around the speed detection pulley (see Fig. 3; Col. 5 Lines 58-59 "wire line speed is sensed by a wheel 93 coupled to an encoder 94"; Col. 5 Line 55 "wire strand 40"); and
a rotary encoder (94) configured to detect a rotating speed of the speed detection pulley (see Fig. 3; Col. 5 Lines 58-59 "wire line speed is sensed by a wheel 93 coupled to an encoder 94"; Col. 5 Line 55 "wire strand 40").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas’ wire speed obtaining unit with the wire speed obtaining unit of Allard as a substitution of one wire speed obtaining unit in order to improve the invention based on the age and improvement of technology.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Lucas then teaches
a rotation driving mechanism control unit (76) configured to control the rotation driving mechanism (22) such that the speed of the wire obtained by the wire speed obtaining unit (93, 94 of Allard) has a predetermined value (see Fig. 2; Col. 4 Lines 5-8 "integrating circuit 76 which controls …rectifier 78, connected with…main drive motor…22"; where it was previously established that 22 affects the feeding of wire of 44 and therefore wire speed; where the wire speed obtaining unit value is predetermined in that the motor speed therefore predetermines the wire speed and therefore the speed of the tachometer/unit detected, meeting the limitation).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (USPN 3393503) in view of Allard (USPN 4320619), as applied to Claim(s) 2 above, further in view of Lehman (USPN 6260342).
Regarding Claim 3, modified Lucas teaches all the claimed limitations as discussed above in Claim 2.
Allard further teaches further comprising: an auxiliary pulley (89), the wire routed around the speed detection pulley being further routed around the auxiliary pulley (see Fig. 3 for routing; Col. 5 Line 51 "nylon grooved wheel 89"),
a body (96) configured to bias the auxiliary pulley in a direction away from the speed detection pulley (see Fig. 3; Col. 5 Lines 51-52 “nylon grooved wheel 89 rotatably mounted at one end of the arm 88”; Col. 5 Lines 59-62 “wire or fiber tension control settings can be previously selected by means of a finely adjustable counterbalance weight 96 located at one end of the cantilevered dancer arm 88”).

Allard does not explicitly teach that the body is elastic.

Lehman teaches an elastic body (109, 109A) configured to bias the auxiliary pulley in a direction away from the speed detection pulley (see Fig. 6; Col. 5 Lines 39-42 "pulleys 106, 107, and 106A, 107A…provided with…tension springs 109, 109A"; where Fig. 6 shows that the tension spring would act to pull pulleys away from each other, whether with other pulley pairs or in comparison with the pulley it is directly attached to, where tension springs are elastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas’ counterbalance weight provided by Allard with the elastic spring of Lehman as a simple substitution of one tension counter with another in order to perform a similar function for better manufacturing, especially as it is known in the art to help keep wire under tension for quality purposes (see extrinsic evidence Sakamoto USPN 4628675).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: 
Meijer (USPN 4612759) directed to a wire stranding apparatus.
Related to tension regulating--Knaak (USPN 4574574) directed to tension regulating in a stranding device; Levino (USPN 4640086) directed to a spring loaded wheel as a tensioning device.
Related to wire speed obtaining unit:
Further related to measuring motor speed, regardless of whether it also of the wire reel-- Luetcke and Schinke (DE 1047678) directed to a tachogenerator measuring speed of motor which correlates to the speed of the wire wound; Saito et al (USPN 7520120) directed to inputting value of the number of motor rotations to manage values; Bernstein et al (USPN 3902308) directed to measuring motor speed; Braxmeier and Stahlecker (DE 10048793) directed to measure rotor speed.
Further related to potentiometers or other similar measurement--Bonikowski (USPN 3590567) directed to a stranding device with a potentiometer controlling a braking device; Borroni (USPN 4519197) directed to potentiometer sensors for controlling speed of motor; Wagoner et al (USPN 5038458) directed to measuring resistance; Luchenbill et al (USPN 5632136) directed to ohmic sensors to determine length.
Further related to speed sensor-- Lammermann et al (USPN 7370823), Brazeau (USPN 6223511) directed to a control device with a speed sensor for a speed of a flyer or a winder; Eck et al (USPN 6062506) directed to measuring speed of bobbin; Krafft (USPN 4709542) directed to means for measuring number of rotations and amount of cable produced; Araki et al (USPN 54245740) directed to speed of optical fiber detected; Brown (USPN 3178878) directed to calculating momentum; Agonis (USPN 3659802) directed to measuring speed of rotation; Blaszyk et al (USPN 6324872) directed to measure draw speed; Galan I Llongueras (USPN 6449937) directed to sensor detecting speed variations of strip.  
Further related to length or amount sensor-- Verzicht des Erfinder Auf Nennung (DE 2831604) directed to sensor for amount of material on spools; Chen (USPN 10513808) directed to sensor for length of feed to change speed; Bieszczad et al (US Publication 2007/0095042) directed to control system with a sensor for monitoring amount of reinforcement remaining on spool; Lepach et al (USPN 4628676) directed to length monitor for measuring size of coil; Ouellette (USPN 9470657) directed to relating times of measurement of distance to speed of rope advancement; Melot (USPN 9896800) directed to sensor measuring amplitude around core;  Hood (USPN 3975980) directed to sensing displacement of core; Gill et al (USPN 5060467) directed to sensing diameter.
Related to a speed detection pulley--Doherty (USPN 6318062) directed to sensing bow speed; Landry et al (USPN 6209299) directed to wire tension measured in pulleys; 
Related to encoder --Grulick (USPN 5729966) directed to encoder receiving velocity; Weischedel (USPN 5321356) directed to an encoder measuring speed.
Related to both speed detection pulley and encoder--Ashkenazi (USPN 9404725), Riggs et al (USPN 10113267).
Relatedly, Hulin (USPN 4309864) directed to a control device for a motor; Dotti et al (USPN 4497164) directed to revolving bobbins; Lyons (USPN 3572024), Delobel et al (USPN 4663928), Cholley (USPN 4896494) directed to measuring tension to affect speed.
Related to other disclosed features--Hottes et al (USPN 10113253) directed to a controlled core feeding; Chiasson et al (USPN 8161722) directed to measuring the core and end product speeds; Palmer (USPN 4807430) directed to measuring speed of spindle; Khokar (USPN 8129294) directed to a self-regulated spool speed rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                         .